Ludeling, C. J.
The defendant is charged with the murder of his infant child. He was convicted of manslaughter and sentenced to imprisonment at hard labor for three years.
During the course of the trial a bill of exceptions was taken to the admission of testimony to prove a portion of a conversation of the prisoner overheard by the witness. The objection urged was that the admissions or confessions of the defendant were inadmissible unless the whole thereof was given. From the bill of exceptions it appears that the witness was walking through the yard of the accused, and as she approached the house she heard him talking to his wife; and that as she reached the steps of the house she distinguished these words t “Now don’t you never tell that I whipped the child Friday.” On dis*623covering witness, the accused stopped speaking, and she did not hear what preceded this sentence.
We think this evidence should have been rejected. Yerbal admissions ought always to be received with great caution. Mr. Greenleaf says: “The evidence, consisting as it. does in the mere repetition of oral statements, is subject to much imperfection and mistake; the party himself either being misinformed, or not having clearly expressed his own meaning, or the witness having misunderstood him. It frequently happens also that the witness, by unintentionally uttering a few expressions really used, gives an effect to the statement completely at variance with what the party actually did say.” § 200. Besides, it is a rule of evidence that the whole admission is to be taken together. Here the witness only heard a part of it. Greenleaf 1 § 201.
It is therefore ordered and adjudged that the verdict of the jury be set aside; that the judgment of the court a qua be annulled, and that the case be remanded to be proceeded with according to law.